Citation Nr: 1544510	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-47 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for service connected residuals of prostate cancer.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1964 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) following a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for residuals of prostate cancer, assigning an initial noncompensable evaluation.  In May 2014, the Board remanded the issue of entitlement to compensable evaluation for residuals of prostate cancer for further development.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination.  The examination took place in April 2015, and the AOJ provided a supplemental statement of the case in June 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

In March 2014, the Veteran indicated he did not wish to proceed with his appeal and was advised to submit a written statement to request that his appeal be withdrawn.  There is no record that the Veteran filed a statement to withdraw.  At his January 2015 VA examination, the examiner reported that the Veteran stated that he had not submitted an appeal for residuals of prostate cancer.  The Board sent a letter to the Veteran in September 2015 seeking clarification of his intent to appeal and advising him to send a written statement if he wished to withdraw his appeal for compensable evaluation for residuals of prostate cancer.  The letter notified the Veteran to respond within 30 days or the Board would proceed with the appeal.  The Board has not received a response and will proceed accordingly.



FINDINGS OF FACT

The Veteran's service connected residuals of prostate cancer have not been manifested by a compensable degree of voiding dysfunction, urinary tract infection, or renal dysfunction at any time throughout the appeal period.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for residuals of prostate cancer have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for compensable evaluation for residuals of prostate cancer arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in March 2009 and April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran was diagnosed with prostate cancer and underwent prostatectomy in May 2004.  He was granted service-connection for an initial noncompensable evaluation for residuals of prostate cancer in March 2009 under 38 C.F.R. § 4.115b, Diagnostic Code 7527, which instructs to rate prostate gland injuries, infections, hypertrophy, or postoperative residuals as voiding dysfunction or urinary tract infection, whichever is greater.  

Pursuant to the diagnostic code, voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a (2015).

Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a. 

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a. 

Finally, obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  38 C.F.R. § 4.115a. 

Urinary tract infections requiring drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management warrant a 10 percent evaluation.  A 30 percent rating is warranted for recurrent symptomatic infections requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Where urinary tract infections result in poor renal function, the disability is to be evaluated as poor renal function.  38 C.F.R. § 4.115a. 

Renal dysfunction manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 warrants a 30 percent evaluation.  Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation.  Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation.  38 C.F.R. § 4.115a.

Relevant evidence of record consists of the Veteran's April 2014 statement and VA examinations in March 2009 and April 2015.

At his March 2009 VA examination, the Veteran reported that he suffered from occasional urinary incontinence that occurred when he coughed or moved wrong.  He denied the use of any absorbent materials or special undergarments, and claimed it did not affect his daily life.  He also denied any kidney infections, kidney stones, acute nephritis, or other genitourinary problems other than the prostate cancer.  Further, he denied any lethargy, anorexia, weight loss, or weight gain.  The VA examiner noted that he had not had any drainage procedures. 

The Veteran submitted a statement in April 2014 claiming that he suffered from residuals of his prostate cancer, to include dripping when he laughed or passed gas, and occasional bed-wetting.

At his April 2015 VA examination, the Veteran claimed that he had not filed the instant appeal and stated that did not wish to be examined.  As such, the examiner did not conduct a physical exam of the penis, the testes, or the epididymis.  The examiner noted that the Veteran did not have any renal or voiding dysfunction.  Further, the Veteran denied having any urinary symptoms of frequency, hesitancy, incontinence, or nocturia.  The Veteran also denied having any residuals secondary to the prostate cancer.

Upon consideration of the relevant evidence, the Board does not find that a compensable evaluation is not warranted for residuals of prostate cancer at any time during the appeal period.  

The Board acknowledges that the Veteran claimed he would "frequently lose his water" when he coughed or move wrong.  However, the Board observes that these instances did not occur every day, but only on occasion.  The evidence does not indicate that the Veteran had a daytime voiding interval between two and three hours, or awakening to void two times per night as required for a 10 percent rating pursuant to 38 C.F.R. § 4.115a.  Additionally, the Veteran denied the use of any absorbent material or special undergarments; thus, there is no evidence of urine leakage requiring the wearing of absorbent materials which must be changed less than two times per day as required for a 20 percent rating under to 38 C.F.R § 4.115a.  Further, the criteria as to obstructive voiding, urinary tract infections, and renal dysfunction are not applicable in this case because the Veteran does not have such symptomatology.  See 38 C.F.R. § 4.115a  

The Board has also considered whether staged ratings would be warranted.  However, the evidence of record does not show that a compensable rating for residuals of prostate cancer would be warranted at any time during the appeal period, as no compensable residuals have been shown at any time.  38 U.S.C.A. § 5110 (West 2014); see also Hart, 21 Vet. App. at 505.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an initial compensable rating for the Veteran's residuals of prostate cancer must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527.  This is so for the entirety of the appeal period.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  The Board finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of frequent periods of hospitalization, or evidence that the Veteran's service-connected residuals of prostate cancer have otherwise rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, even if the schedular evaluation is not found to be adequate in this case, the Veteran has not shown any marked interference with employment or frequent periods of hospitalization due to residuals of prostate cancer.  To the contrary, the Veteran is retired and has indicated that his disability did not interfere with his employment prior to his retirement.  Simply put, the Veteran's residuals of prostate cancer do not demonstrate an exceptional or unusual disability picture that would warrant referral for extraschedular consideration in this case.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has indicated that he is retired and that his disability did not interfere with his prior employment.  As he has not alleged at any time that he is unable to work due to residuals of prostate cancer, the Board thus concludes that the evidence does not establish that the Veteran cannot work because of his service-connected residuals of prostate cancer.  Accordingly, the Board concludes neither the record nor the Veteran has raised a claim for TDIU.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to an initial compensable evaluation for residuals of prostate cancer is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


